Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 1 of 29




                           UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF OKLAHOMA


   JACK TALBOT MORRIS,                                     )
                                                           )
                            Plaintiff,                     )
                                                           )
   v.                                                      )      Case No. 19-CV-0073-CVE-JFJ
                                                           )
   CITY OF TULSA,                                          )
   JOSHUA E. DUPLER,                                       )
   ANTHONY FIRST, and                                      )
   KURT DODD,                                              )
                                                           )
                            Defendants.                    )


                                          OPINION AND ORDER

             Now before the Court are Defendants Joshua Dupler’s, Anthony First’s, and Kurt Dodd’s

   Motion for Summary Judgment and Brief in Support (Dkt. # 50) and Defendant City of Tulsa’s

   Motion for Summary Judgment and Brief in Support (Dkt. # 51).1 The individual defendants argue

   that the amount of force they used to arrest plaintiff Jack Talbot Morris was objectively reasonable,

   and they claim that it was Morris who initiated a physical confrontation with police officers. Dkt.

   # 50. The City of Tulsa (the City) argues that the amount of force used was reasonable and plaintiff

   cannot identify an official policy or custom that caused the alleged constitutional violation. Dkt. #

   51. Plaintiff responds that police officers violated his Fourth Amendment rights by using excessive

   force to effect a misdemeanor arrest, and the City’s policy for reviewing use of force incidents shows

   deliberate indifference to the rights of citizens who come into contact with police officers. Dkt. ##

   71, 72.



   1
             Defendants have also filed motions in limine (Dkt. ## 54, 55, 56, 57, 58), but those motions
             will not be considered in this Opinion and Order.
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 2 of 29




                                                       I.

           On August 16, 2017, Tulsa Police Department (TPD) officers were searching for a suspect

   who had fled from a stolen vehicle near a QuikTrip store located at 4950 South Harvard Avenue in

   Tulsa, Oklahoma. Dkt. # 50-3, at 3. Officers quickly apprehended a passenger in the stolen vehicle,

   but the driver fled on foot and officers sought to establish a perimeter to capture and arrest the driver.

   Id. TPD Officer Joshua Dupler pursued the driver on foot west toward a parking lot that was north

   and west of the QuikTrip, and he does not recall that the suspect fled into a nearby pasture.2 Dkt.

   # 71-2, at 4-5. Numerous other TPD Officers were also participating in the search for the suspect,

   including TPD Officers Edmond Parrish and Israel Rodriguez, and Parrish saw the suspect run

   toward a barn. Dkt. # 71-3, at 5. Parrish briefly lost sight of the suspect and was initially unsure if

   the suspect entered the barn, but he regained sight of the suspect running east and he chased the

   suspect heading away from the barn. Id. TPD Officer Kurt Dodd arrived on the scene and spoke to

   a resident who lived nearby, Mohsen Pourett, and the Court has been provided two different accounts

   of Pourett’s statements to Dodd. Dodd recalls that Pourett said “I saw the guy in the red shirt run

   across my lawn and toward the barn.” Dkt. # 50-9, at 5. Pourett testified at his deposition that he



   2
           The Court notes that this description of the events comes from Dupler’s deposition
           testimony, and defendants have offered affidavits in support of their motions for summary
           judgment that contain statements that appear to contradict the deposition testimony. Plaintiff
           asks the Court to consider the deposition testimony, rather than the affidavits, to determine
           the existence of a genuine dispute of material fact. Dkt. # 71, at 8. The Court finds that it
           would be preferable to rely on deposition testimony whenever possible, because plaintiff’s
           arguments could reasonably be construed as a request to disregard the affidavits as sham
           affidavits. The Court will consider statements in the affidavits to the extent the statements
           are undisputed or clarify confusing aspects of deposition testimony, but the Court will rely
           on deposition testimony in the case of contradictory statements in an effort to avoid the issue
           of sham affidavits. See Ralston v. Smith & Nephew Richards, Inc., 275 F.3d 965, 973 (10th
           Cir. 2001); Franks v. Nimmo, 796 F.2d 1230, 1237 (10th Cir. 1986).

                                                       2
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 3 of 29




   spoke to a police officer, and Pourett remembers telling the officer that he saw someone running past

   his house. Dkt. # 71-4, at 3. However, Pourett told the officer that he lost sight of the person and

   did not know where the person had gone. Id. Rodriguez and Dodd approached the barn and they

   recall seeing a horse run out of the barn, and this led them to believe that the suspect could be in the

   barn. Dkt. # 50-9, at 5; Dkt. # 50-12, at 2-3.

           TPD Officer Barnhart arrived at the barn in his patrol car and his patrol car recorded dash

   cam footage showing the barn and the surrounding area. Dkt. # 71-5 (dash cam footage). When

   Barnhart arrived, a horse can be seen standing behind the barn, and there is a small pasture or field

   in front of the barn that is surrounded by a fence. The horse became startled and began running

   around the field just before Barnhart jumped over the fence and entered the barn. Another TPD

   vehicle was parked on the opposite side of the fence from Barnhart’s patrol car, and another TPD

   officer can be seen standing outside of the barn while Barnhart searched the interior. The video

   shows one officer walking around the exterior of the barn while one officer searched the interior of

   the barn, and it appears that neither officer found the suspect. A third officer can be seen

   approaching the barn while the search is ongoing. Barnhart returned to his patrol car after about two

   minutes of searching, and the horse continued to run around the field while officers were searching

   in and around the barn.

           Dodd claims that he refrained from immediately entering the barn, because the barn appeared

   to be cluttered and he believed it would be dangerous to enter the barn if the suspect were armed.

   Dkt. # 50-9, at 5. TPD Officer Anthony First arrived at the barn in his marked patrol car, and he

   claims that a white pickup truck was driving aggressively behind him. Dkt. # 50-6, at 4-5. Dodd

   states that Dupler and First assumed positions between the barn and a nearby apartment complex,


                                                      3
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 4 of 29




   but First testified in his deposition that he was north of the field. Dkt. # 71-6, at 3. Morris got out

   of the white pickup truck as TPD officers set up a perimeter around the barn, and he began to open

   a gate near the barn. Dkt. # 50-3, at 4. Several of the officers ordered Morris to move away from

   the gate because a suspect could be in the barn, but Morris disputes that officers told him the nature

   of the crime the suspect allegedly committed or that the suspect could be armed. Dkt. # 50-6, at 5;

   Dkt. # 71-1, at 6. Morris claims that he told the officers that he needed to calm his horse and he had

   no intention of entering the barn, and he did not understand what the officers meant when they told

   him he was not complying with their commands. Dkt. # 71-1, at 5. The officers state that Morris

   swore at them and refused to comply with commands to step away from the gate. Dkt. # 50-3, at 4;

   Dkt. # 50-6, at 5-6; Dkt. # 50-12, at 3. Dupler, First, and Dodd claim that Morris became hostile as

   they were attempting to de-escalate the situation, but Morris claims that the officers were yelling at

   him and that he did not engage in hostile behavior towards them. Dkt. # 50-3, at 4-5; Dkt. # 50-6,

   at 5-6; Dkt. # 71-1, at 7-8. Morris denies that he refused to comply with commands issued by First,

   and he states that he walked back through the gate toward the officers in compliance with First’s

   command. Dkt. # 71-1, at 7-8.

          The parties have offered completely divergent evidence concerning the events that occurred

   after Morris stepped through the gate toward the police officers. The officers have submitted

   affidavits stating that Morris approached First with balled fists and an aggressive demeanor, and First

   believed that Morris intended to assault him. Dkt. # 50-6, at 7. All three officers agree that First

   initiated physical contact with Morris, and First states that he put his hands on Morris’ chest in

   attempt to move Morris toward his right side. Dkt. # 50-6, at 7. Dodd thought that First was trying

   to take Morris into custody, and he saw First grab Morris and try to pull him away from the gate.


                                                     4
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 5 of 29




   Dkt. # 50-9, at 7. Dupler heard yelling and he saw First take hold of Morris, and he states that

   Morris tried to pull away from First. Dkt. # 50-3, at 5. First used his OC spray on Morris and the

   spray hit the side of Morris’ face, but First and Dupler state that the spray had little effect on Morris.

   Dkt. # 50-3, at 5; Dkt. # 50-6, at 7. First took Morris to the ground and Morris rolled onto his

   stomach, and First and Dupler both state that Morris purposefully buried his hands underneath his

   body. Id. First states that he ordered Morris to show his hands, but Morris refused to obey his

   commands. Dkt. # 50-6, at 7. Dupler and Dodd arrived to assist First in an attempt to gain control

   of Morris, and all three officers were wrestling with Morris and ordering him to stop resisting their

   attempts to arrest him. Dkt. # 50-3, at 5; Dkt. # 50-6, at 7-8; Dkt. # 50-9, at 7. All three officers

   state that Morris was very strong and Morris was able to push himself off the ground with three

   officers on his back, and he continued to resist efforts by the officers to gain control over his hands.

   Dkt. # 50-6, at 8. Morris then started to throw his arms and head back in an attempt to dislodge the

   officers, and he struck Dupler in the head near Dupler’s left temple. Dkt. # 50-3, at 5-6. Dupler

   states that he struck Morris with a high force strike to the right side of Morris’ face. Dkt. # 50-3, at

   6. The purpose of the strike was to cause Morris to reach for his head to allow the officers to gain

   control over Morris’ hands. Dkt. # 50-3, at 6; Dkt. # 50-9, at 8. Morris continued to struggle and

   he again tried to push himself up off the ground with all three officers on his back. Dkt. # 50-3, at

   6. Dupler states that he struck Morris with three or four medium velocity strikes to the back of the

   head, and this caused Morris to raise one of his hands. Dkt. # 50-3, at 6. Morris continued to

   struggle but the officers were eventually able to handcuff Morris using two sets of handcuffs. Dkt.

   # 50-3, at 7; Dkt. # 50-6, at 9.




                                                       5
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 6 of 29




           Morris offers a different version of the events after he stepped through the gate. Morris

   testified in his deposition that First asked him to walk towards a parked vehicle, and First reached

   out and tried to grab Morris’ shirt. Dkt. # 71-1, at 9. Morris does not deny that he was angry that

   police officers were preventing him from calming his horse that was inside the fence or that he used

   obscene language when talking to them, but he disputes First’s claims that he approached First with

   balled fists and an aggressive demeanor. Id. at 9-11. First lost his grip on Morris’ shirt and slipped,

   and Morris walked away after First fell to the ground. Id. at 9. Morris states that he was confused

   by First’s actions, because he complied with First’s request to come through the gate and First

   assaulted him without provocation. Id. at 14-15. First then used his pepper spray and the spray

   landed on right side of Morris’ face, and Morris staggered as he attempted to use shirt to wipe off

   the pepper spray. Id. at 16-17. First jumped on Morris’ back and took him to the ground. Id. at 18.

   Morris testified that he sat up on his hands and knees and told First that he was “done.” Id. Morris

   does not recall that any officer issued a command for him to put his hands behind his back. Id. First

   and another officer pinned Morris to the ground, and Morris claims that his left arm was broken at

   this point in the encounter. Id. at 19. Morris states that multiple police officers were on his back

   pinning him to the ground and he denies that his hands were underneath his body in a position where

   a weapon could have been hidden. Id. at 19-20. Morris claims that Dupler pulled his head back and

   struck him several times in the head while other officers kept him pinned to the ground. Id. at 21.

   Morris disputes Dupler’s assertion that there was any pause between the strikes to the head, and he

   claims that he was struck multiple times in the face and head in quick succession. Id. at 22. Morris

   was eventually placed in handcuffs, but he states that he was not aware that officers used two sets

   of handcuffs until he read the police report. Id. at 24-25. Morris also claims that he was not told that


                                                      6
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 7 of 29




   he was under arrest after he was handcuffed. Id. at 25. Morris was taken to St. John Medical Center

   in an ambulance, and he was diagnosed with a fractured left elbow, a lacerated right eyebrow, and

   several contusions to the face. Dkt. # 71-1, at 3.

              On August 16, 2017, Morris was arrested on two counts of assault and battery on a police

   officer and charges of obstruction and resisting arrest. Dkt. # 50-1, at 2. The parties have not

   attached a copy of the charging document filed by the Tulsa County District Attorney, but they do

   not dispute that defendant later pled guilty to misdemeanor charges of obstructing an officer and

   resisting an officer. Dkt. # 50, at 9-10; Dkt. # 71, at 5. Morris states that he would not have pled

   guilty to the misdemeanor charges if he had known information that came to light in discovery in

   this case. Dkt. # 71-1, at 27.

              On August 23, 2017, Dupler submitted a use of force report to the TPD providing Dupler’s

   summary of events leading up the use of force against Morris and diagrams showing where force was

   used. Dkt. # 72-12. The report shows that officers in Dupler’s chain of command reviewed Dupler’s

   report and found that Dupler’s use of force was reasonable and justified. Id. at 10. The report states

   that photographs of the area where the incident occurred and injuries sustained by First, Dupler, and

   Dodd were attached to the report.3 Id. at 9-10. Parrish and Rodriguez are listed as witnesses to the

   incident, but both Parrish and Rodriguez testified in their depositions that they did not witness the

   physical altercation involving Morris. Dkt. # 72-3, at 7-8; Dkt. # 72-7, at 6; Dkt. # 72-12, at 9. The

   report does not contain a statement from Morris or any witness to the incident who was not a police

   officer.


   3
              The photographs were not attached to the version of the report included in the summary
              judgment record, but the Court will assume that the photographs were attached to the original
              report.

                                                       7
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 8 of 29




           Morris filed this case in Tulsa County District Court alleging claims against the City, Chuck

   Jordan, Dupler, First, and Dodd. The current operative pleading is the first amended complaint (Dkt.

   # 28) and Chuck Jordan, the former Chief of Police for the TPD, has been dropped as a party.

   Morris asserts claims of assault and battery (first claim for relief) and negligence (second claim for

   relief) against Dupler, First, and Dodd, and he alleges that the City is vicariously liable for the same

   conduct. Morris alleges claims under 42 U.S.C. § 1983 against Dupler, First, and Dodd for the use

   of excessive force (third claim for relief) and unlawful arrest (eighth claim for relief), and he alleges

   § 1983 claims against the City for maintaining a custom or policy of promoting the use of excessive

   force (sixth claim for relief) and failure to train or supervise officers concerning the use of excessive

   force (seventh claim for relief). Morris also asserts negligence claims against the City for

   maintaining a policy that promotes the use of excessive force (fourth claim for relief) and failing to

   train or supervise TPD officers who have a history of using excessive force (fifth claim for relief).

   Defendants filed a motion to dismiss and the Court entered an opinion and order (Dkt. # 44) finding

   that Dupler, First, Dodd had qualified immunity from Morris’ claim for unlawful arrest (eighth claim

   for relief). However, the Court denied the individual defendants’ request to dismiss Morris’ claims

   arising out of the alleged use of excessive force when arresting him.

                                                      II.

           Summary judgment pursuant to Fed. R. Civ. P. 56 is appropriate where there is no genuine

   dispute as to any material fact and the moving party is entitled to judgment as a matter of law.

   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S.

   242, 250 (1986); Kendall v. Watkins, 998 F.2d 848, 850 (10th Cir. 1993). The plain language of

   Rule 56(c) mandates the entry of summary judgment, after adequate time for discovery and upon


                                                      8
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 9 of 29




   motion, against a party who fails to make a showing sufficient to establish the existence of an

   element essential to that party’s case, and on which that party will bear the burden of proof at trial.

   Celotex, 477 U.S. at 317. “Summary judgment procedure is properly regarded not as a disfavored

   procedural shortcut, but rather as an integral part of the Federal Rules as a whole, which are designed

   ‘to secure the just, speedy and inexpensive determination of every action.’” Id. at 327.

          “When the moving party has carried its burden under Rule 56(c), its opponent must do more

   than simply show that there is some metaphysical doubt as to the material facts. . . . Where the

   record taken as a whole could not lead a rational trier of fact to find for the non-moving party, there

   is no ‘genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

   586-87 (1986) (citations omitted). “The mere existence of a scintilla of evidence in support of the

   plaintiff’s position will be insufficient; there must be evidence on which the [trier of fact] could

   reasonably find for the plaintiff.” Anderson, 477 U.S. at 252. In essence, the inquiry for the Court

   is “whether the evidence presents a sufficient disagreement to require submission to a jury or

   whether it is so one-sided that one party must prevail as a matter of law.” Id. at 250. In its review,

   the Court construes the record in the light most favorable to the party opposing summary judgment.

   Garratt v. Walker, 164 F.3d 1249, 1251 (10th Cir. 1998).

                                                    III.

          The individual defendants argue that they are entitled to qualified immunity, because Morris

   cannot show that his constitutional rights were violated or that his rights were clearly established

   when the incident giving rise to his claims occurred. Dkt. # 50, at 25-29. They also argue that the

   use of force was objectively reasonable under Oklahoma law, and they seek summary judgment on

   Morris’ claim of assault and battery and negligence under state law. Id. at 30-32.         The City’s


                                                     9
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 10 of 29




   primary argument in support of summary judgment is that the individual defendant’s use of force

   was objectively reasonable, and Morris cannot prevail on claims concerning excessive force under

   federal or state law. Dkt. # 51, at 30-31, 35. The City also asserts that Morris has failed to show that

   any policy or custom of the City caused a violation of his constitutional rights. Id. at 31-34.

                                                     A.

           The individual defendants argue that the amount of force used to arrest Morris was

   reasonable, because Morris was actively resisting arrest and he posed a significant threat of harm to

   police officers on the scene. Dkt. # 50, at 28. Morris responds that he has offered evidence that he

   did not initiate the use of force or engage in threatening conduct, and the amount of force used by

   Dupler, First, and Dodd was excessive for the arrest of a person suspected of a misdemeanor offense

   who was not resisting arrest. Dkt. # 71, at 18-20. Morris also argues that police had no need to set

   up a perimeter around his barn, because they should have known the suspect was not in the barn and

   there was never any need for police officers to confront him.

           Section 1983 provides a cause of action against any “person who, under color of statute,

   ordinance, regulation, custom, or usage, of any State . . . subjects, or causes to be subjected, any

   citizen of the United States . . . thereof to the deprivation of any rights, privileges, or immunities

   secured by the Constitution and laws” of the United States. “The purpose of § 1983 is to deter state

   actors from using the badge of authority to deprive individuals of their federally guaranteed rights

   and to provide relief to victims if such deterrence fails.” Wyatt v. Cole, 504 U.S. 158, 161 (1992).

   The Supreme Court has held that “government officials performing discretionary functions generally

   are shielded from liability for civil damages insofar as their conduct does not violate clearly

   established statutory or constitutional rights of which a reasonable person would have known.”


                                                     10
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 11 of 29




   Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Qualified immunity shields public officials from

   facing the burdens of litigation and is an immunity from suit, not simply a defense to a plaintiff’s

   claims. Serna v. Colorado Dept. of Corrections, 455 F.3d 1146, 1150 (10th Cir. 2006). The Tenth

   Circuit applies a two-step analysis to determine if a defendant is entitled to qualified immunity. A

   plaintiff must show that the defendant’s actions violated a specific constitutional right and, if the

   plaintiff has shown that a constitutional violation occurred, the plaintiff must show that the

   constitutional right was clearly established when the conduct occurred. Toevs. v. Reid, 685 F.3d

   903, 909 (10th Cir. 2012). Morris bears the burden to prove that his constitutional rights were

   violated and that the law giving rise to his claim was clearly established at the time the acts occurred.

   Cox v. Glanz, 800 F.3d 1231, 1246 (10th Cir. 2015); Medina v. Cram, 252 F.3d 1124, 1128 (10th

   Cir. 2001).

           Morris alleges that police used excessive force to effect his arrest in violation of the Fourth

   Amendment. Id. at 15. The Fourth Amendment governs claims concerning the use of force for a

   warrantless arrest before a probable cause hearing has been held. Estate of Booker v. Gomez, 745

   F.3d 405, 419 (10th Cir. 2014). In Graham v. Connor, 490 U.S. 386 (1989), the Supreme Court set

   out the standards governing excessive force claims under the Fourth Amendment, and as a general

   matter explained that the reasonableness of the force used requires a “balancing of ‘the nature and

   quality of the intrusion on the individual’s Fourth Amendment interests’ against the countervailing

   governmental interests at stake.” Id. at 396. The reasonableness of the use of force “must be judged

   from the perspective of a reasonable officer on the scene, rather than with 20/20 vision of hindsight,”

   and not “every push or shove . . . violates the Fourth Amendment.” Id. The Court must consider

   factors such as the “severity of the crime at issue, whether the suspect poses an immediate threat to


                                                      11
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 12 of 29




   the safety of the officers or others, and whether he is actively resisting arrest or attempting to evade

   arrest by flight.” Estate of Ceballos v. Husk, 919 F.3d 1204, 1213 (10th Cir. 2019). The

   reasonableness inquiry is wholly objective and “an officer’s evil intentions will not make a Fourth

   Amendment violation out of an objectively reasonable use of force . . . .” McCoy v. Meyers, 887

   F.3d 1034, 1045 (10th Cir. 2018). The use of force may become unreasonable, even if the use of

   force is initially appropriate, if the person being detained is no longer a threat to the safety of police

   officers. Dixon v. Richer, 922 F.2d 1456, 1463 (10th Cir. 1991).

           The Court initially notes that the individual defendants have submitted affidavits to support

   their version of the facts, and they disregard conflicting evidence submitted by Morris or sometimes

   even by the affiant’s own deposition testimony. Rule 56 does not authorize trial by affidavit and

   “[c]redibility determinations, the weighing of the evidence, and the drawing of legitimate inferences

   from the facts are jury functions, not those of a judge, whether [s]he is ruling on a motion for

   summary judgment or for a directed verdict.” Anderson, 477 U.S. at 255. When the Court is faced

   with conflicting evidence, the Court must make all reasonable inferences in favor of the non-moving

   party and the Court may not attempt to resolve credibility disputes presented by the evidence.

   Pinkerton v. Colorado Dep’t of Transp., 563 F.3d 1052, 1058 (10th Cir. 2009). Defendants argue

   that many of the facts stated in their motion for summary judgment are undisputed or should be

   deemed admitted, but many of these “undisputed” facts are based on requests to assess Morris’

   credibility and reject his version of the events. Dkt. # 77, at 2-5. Defendants also fault the “self-

   serving” nature of Morris’ deposition testimony, but defendants’ affidavits could be viewed as just

   as self-serving from plaintiff’s perspective. Id. at 2. The Court will not reject evidence offered by




                                                      12
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 13 of 29




   either party because it is potentially “self-serving,” and any factual disputes or reasonable inferences

   from the evidence will be considered in a light most favorable to the non-moving party.

          Both parties have offered conflicting versions of the events giving rise to Morris’ arrest and

   there are few facts that can be deemed undisputed for the purpose of ruling on a motion for summary

   judgment. It is undisputed that multiple TPD officers were pursuing a suspect near the area of a barn

   located on Morris’ property, but Morris has offered evidence calling into question whether Dupler,

   First, and Dodd could have reasonably believed that the suspect was hiding in his barn. Barnhart’s

   dashcam video shows Barnhart and another TPD officer searching the area in and around the barn,

   and they gave no indication that the suspect was hiding in the barn. Dkt. # 71-5. The parties have

   also offered conflicting statements allegedly made by Morris’ neighbor, Pourett, and it is disputed

   whether Pourett told Dodd that the suspect ran toward the barn. While the suspect could possibly

   have been hiding in the barn, Morris has offered sufficient evidence to dispute whether TPD officers

   have any objective or reasonable basis for this belief.

          It is undisputed that several TPD officers set up a perimeter around the barn and that Morris

   arrived some time after the perimeter had been established. Morris does not dispute that he went

   toward a gate to enter a fenced area in order to calm his horse and that TPD officers were directing

   him to step away from the gate. Morris also does not dispute that he used obscene language toward

   the officers when they asked him to step away from the gate, but he does dispute defendants’

   characterization of their conduct as an attempt to de-escalate the situation. Morris testified that he

   wanted to calm his horse that was loose inside the fence and that he did not intend to go near the

   barn. Dkt. # 71-1, at 5. Rodriguez testified in his deposition that the horse was not in the barn when

   officers had set up a perimeter, and this is corroborated by the statements of First and Dodd. Dkt.


                                                     13
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 14 of 29




   # 50-6, at 5; Dkt. # 50-9, at 5; Dkt. # 71-7, at 6. This supports an inference that Morris was not

   headed toward the barn when he walked through the gate to calm his horse. Defendants argue that

   Morris’ conduct distracted them from the potential suspect in the barn, but a reasonable factfinder

   could question whether Morris was actually interfering with the ongoing investigation. The Court

   has already established that there is disputed evidence concerning whether the officers had a

   reasonable belief that the suspect was in the barn, and the evidence raises a genuine dispute about

   whether it was necessary for police to engage with Morris as he attempted to calm his horse.

          The parties dispute whether Morris or First escalated the incident by threatening to use

   physical force. First states Morris became frenzied and approached First with balled fists, and First

   was surprised when Morris charged him while showing no intent to stop or obey orders from First.

   Dkt. # 50-6, at 7. First states that Morris had a significant size advantage over First, and First was

   knocked back when he put his hands on Morris’ chest to move Morris toward his right side. Id. First

   deployed his OC spray and the spray hit the side of Morris’ face, and First states that the spray had

   little effect on Morris. Id. First took Morris to the ground, and he claims that Morris purposefully

   buried his hands beneath his body. Id. Morris disputes First’s claim that he initiated the use of force,

   and he claims that he was complying with First’s orders to step away from the gate when First lunged

   at him. Dkt. # 71-1, at 9. Morris denies that he was angry at First or that his fists were balled as he

   approached First. Id. at 10-11. Morris claims that First’s attempt to grab him was unsuccessful, and

   Morris laughed as First fell to the ground. Id. at 15. Morris walked back toward the gate, and he

   states that First used his OC spray while Morris was walking away from First. Id. at 16. Morris

   claims that he attempted to use his shirt to wipe the OC spray from his face when First took him to

   the ground and jumped on his back. Id. at 17-18. Morris states that he sat up on his hands and knees


                                                     14
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 15 of 29




   and said he was “done.” Id. at 18. The Court finds that parties have offered conflicting evidence

   concerning the circumstances causing First to initiate the use of force against Morris, and there is

   a genuine dispute as to whether First reasonably believed that Morris intended to assault him.

            Defendants argue that the amount of force used to subdue Morris was objectively reasonable

   in light of Morris’ resistance and the officers’ belief that Morris could have been reaching for a

   weapon. First claims that Morris was too strong for him to control and he did not know if Morris

   was armed. Dkt. # 51-6, at 7-8. Dupler and Dodd arrived to assist First in his efforts to gain control

   over Morris’ hands, and all three officers were struggling as Morris continued to resist their attempts

   to arrest him. Dkt. # 51-3, at 5; Dkt. # 51-6, at 8; Dkt. # 51-9, at 8. Dupler states that he struck

   Morris with a high level strike to the right side of the face using a closed fist, and they were able to

   get one handcuff on one of Morris’ wrists. Dkt. # 51-3, at 6. Dupler asserts that Morris continued

   to resist and he refused to put his hands behind his back, and Dupler hit Morris with three or four

   medium velocity strikes to the back of the head. Id. Morris testified in his deposition that he did not

   resist the officers’ attempts to take him into custody and he told First that he was “done” as soon as

   First took him to the ground. Dkt. # 71-1, at 18. Morris does not recall that any of the officers were

   issuing a command to him while he was pinned to the ground, and he claims that the officers had

   control of his broken left arm. Id. at 19. Morris denies that he was offering any resistance to the

   officers and he denies that officers asked him to put his hands behind his back. Id. Morris claims

   that a police officer lifted his face off the ground and struck him multiple times in the head, and he

   states that the officers left him choking in a pool of his own blood while they handcuffed him. Id.

   at 24.




                                                     15
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 16 of 29




           The Court must view the evidence in a light most favorable to the non-moving party, and

   Morris has come forward with evidence that would permit a reasonable jury to find that his

   constitutional rights were violated due to the use of excessive force by First, Dupler, and Dodd to

   effect his arrest for a minor offense. Defendants are essentially asking the Court to weigh the

   evidence, make a finding that their version of the incident is more credible, and then disregard

   plaintiff’s deposition testimony. However, weighing the evidence and credibility determinations are

   functions that are reserved for the jury and the Court must view the evidence in a light most

   favorable to the plaintiff. Under the Graham factors, police suspected Morris of committing a minor

   offense and it is not clear that he posed any immediate danger to police officers or the public. In fact,

   Morris has presented evidence suggesting the police officers needlessly set up a perimeter and they

   were denying him access to his own property without any reasonable basis to believe that the suspect

   was in the barn. It is undisputed that Morris initially disobeyed commands to stay away from the

   gate leading to the fenced area, but he has come forward with evidence that First assaulted him

   without provocation when he attempted to comply with First’s commands to step away from the

   gate. Morris denies that he resisted the officers’ attempts to take him into custody and he disputes

   that he failed to comply with any commands issued by the officers. It is undisputed at some point

   in the encounter that Dupler struck Morris multiple times in the head and that Morris’ left arm was

   broken, and Morris has come forward with evidence that he was not actively resisting arrest when

   force was used against him. The Court finds that there are genuine disputes as to material facts

   concerning the circumstances under which Morris was taken into custody, and Morris has met his

   burden to come forward with evidence showing that his constitutional rights were violated by First,

   Dupler, and Dodd.


                                                      16
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 17 of 29




          The Court must also consider whether the law giving rise to the constitutional violation is

   clearly established. In the context of excessive force cases, “there will almost never be a previously

   published opinion involving exactly the same circumstances” due to the fact-intensive nature of these

   claims. Casey v. City of Federal Heights, 509 F.3d 1278, 1284 (10th Cir. 2007). Courts apply a

   sliding scale to excessive force claims “in which ‘the more obviously egregious the conduct in light

   of prevailing constitutional principles, the less specificity is required from prior case law to clearly

   establish the violation.’” Easter v. Cramer, 785 F. App’x 602, 607 (10th Cir. Sep. 19, 2019) (quoting

   Casey, 509 F.3d at 1284).4 In Morris v. Noe, 672 F.3d 1185 (10th Cir. 2012), the Tenth Circuit

   considered whether police could employ felony takedown procedures to arrest a suspect for a

   misdemeanor offense when the suspect did not immediately pose a danger to any police officer. Id.

   at 1196-97. Even though there was no case directly on point, the Tenth Circuit found that the

   Graham factors weighed so heavily against the use of force that a reasonable police officer would

   have understood that the amount of force used was not justified. Id. at 1197.

          The Court has not found a case directly on point and it is debatable whether the “sliding

   scale” approach to qualified immunity is still applicable under Tenth Circuit precedent. Contreras

   on behalf of A.L. v. Dona Ana County Bd. of County Commissioners, ___ F.3d ___, 2020 WL

   4045924 (10th Cir. July 20, 2020) (Tymkovich, J. concurring); United States v. City of Albuquerque,

   2020 WL 3129825 (D.N.M. June 12, 2020). However, the ultimate question is whether a reasonable

   police officer would have understood that the amount of force used was not justified. The Supreme

   Court has explained that a police officer is entitled to qualified immunity unless the law would have



   4
          Unpublished decisions are not precedential, but may be cited for their persuasive value. See
          Fed. R. App. 32.1: 10th Cir. R. 32.1.

                                                     17
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 18 of 29




   been sufficiently clear to “every” reasonable official that what he was doing was unlawful, and this

   standard “protects ‘all but the plainly incompetent or those who knowingly violate the law.’”

   District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018). Even under this demanding standard,

   the Court finds that Dupler, First, and Dodd are not entitled to qualified immunity when the evidence

   is viewed in a light most favorable to Morris. For the purpose of deciding whether the law was

   clearly established, the Court will assume that Dupler, First, and Dodd could have believed that a

   suspect was hiding in the barn. However, Morris has come forward with evidence disputing

   defendants’ version of the events giving rise to his arrest, and he has given deposition testimony that

   he was not attempting to resist arrest after First used OC spray and took him to the ground. Morris

   also claims that he told First that he was “done,” but First, Dupler, and Dodd pinned him to the

   ground. Even if the Court assumed that Morris violated a command from a police officer and the

   officers had some basis to believe that Morris presented a threat, Morris testified in his deposition

   that he was not resisting arrest and his arms were accessible to police officers at this point in the

   encounter. It is undisputed that Dupler struck Morris multiple times in the head, and it would have

   been clearly unlawful for a police officer to strike an unresisting suspect multiple times in the head

   when the suspect was pinned to the ground by three officers. Morris acknowledges that he cannot

   identify a case that is directly on point, but he argues that no reasonable police officer would have

   used the same amount force when confronted with a person suspected of a minor offense who was

   offering no physical resistance to arrest. Dkt. # 71, at 23. The Court finds that any reasonable police

   officer would have known it was lawful to pin an unresisting suspect to the ground and strike him

   multiple times in the head, and the conduct was sufficiently egregious that it not necessary for Morris




                                                     18
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 19 of 29




   to identify a case that is exactly on point in order to show that the law supporting the violation of his

   constitutional rights was clearly established.

           Finally, the individual defendants argue that there is no possibility that plaintiff could recover

   punitive damages, because the use of force was objectively reasonable and no jury could reasonably

   find that defendants intended to violate plaintiff’s constitutional rights. To award punitive damages

   under § 1983, a plaintiff must ultimately show that “the defendant’s conduct is shown to be

   motivated by evil motive or intent, or when it involves reckless or callous indifference to the

   federally protected rights of others.” Burke v. Regalado, 935 F.3d 960, 1038 (10th Cir. 2019)

   (quoting Smith v. Wade, 461 U.S. 30, 56 (1983)). Viewing the evidence in light most favorable to

   Morris, the Court finds that a reasonable jury could conclude that Dupler, First, and Dodd acted with

   recklessness or callous disregard to Morris’ constitutional rights under the Fourth Amendment, and

   defendants’ request to dispose of plaintiff’s demand for punitive damages on a motion for summary

   judgment is denied.

                                                      B.

           The City argues that it cannot be held liable under § 1983, because the actions of the

   individual defendants did not violate plaintiff’s constitutional rights. Dkt. # 51, at 31. Even if the

   Court finds that a constitutional violation occurred, the City argues that the violation was not caused

   by an official policy or custom and plaintiff cannot recover against the City under § 1983. Id. at 33.

           Under § 1983, a local government or municipality may be held liable for adopting an official

   policy or custom causing a violation of constitutional rights, but local governments can not be sued

   under a respondeat superior theory of liability. Monell v. Dep’t of Soc. Servs. of City of New York,

   436 U.S. 658, 691 (1978). “To establish a claim for damages under § 1983 against municipal entities


                                                      19
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 20 of 29




   or local government bodies, the plaintiff must prove (1) the entity executed a policy or custom (2)

   that caused the plaintiff to suffer deprivation of constitutional or other federal rights.” Moss v.

   Kopp, 559 F.3d 1155, 1168 (10th Cir. 2009). It is not enough for a plaintiff to allege that the actions

   of a governmental employee injured him. Olsen v. Layton Hills Mall, 312 F.3d 1304, 1318 (10th

   Cir. 2002). “Instead, it must be shown that the unconstitutional actions of an employee were

   representative of an official policy or custom of the municipal institution, or were carried out by an

   official with final policy making authority with respect to the challenged action.” Seamons v. Snow,

   206 F.2d 1021, 1029 (10th Cir. 2000). One way for a plaintiff to prove a claim of municipal liability

   is to show that an express policy deprived the plaintiff of a constitutional right. Christensen v. Park

   City Mun. Corp., 554 F.3d 1271, 1279 (10th Cir. 2009). Another way to establish municipal liability

   is to show that an action taken by a final policymaker for the governmental entity violated or caused

   a violation of the plaintiff’s constitutional rights. Simmons v. Uintah Health Care Special Dist., 506

   F.3d 1281, 1285 (10th Cir. 2007).

          TPD has a formal use of force policy that encourages officers to use low-level force

   techniques, such as verbal commands and command presence, to avoid the use of physical force.

   Dkt. # 72-11, at 3. However, the policy recognizes that physical force may be necessary under

   certain circumstances in order to discharge their duties or to defend themselves or other persons. Id.

   The policy includes a chart dividing the use of force into low force, intermediate force, and great

   force. Low force maneuvers such as firm grip, verbal commands, or uniform presence should be

   used in situations involving little expectation of injury and for the purpose of obtaining compliance

   with officer commands. Id. Acts of intermediate force include physical control holds, OC spray,

   electronic control devices, and impact weapons. Id. Intermediate force can be used to overcome or


                                                     20
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 21 of 29




   control a person in situations presenting some risk of physical injury but no expectation of great

   bodily injury or death. Id. Great force is used when it is necessary to incapacitate a person, and acts

   of great force will likely result in great bodily injury or death. Id. An officer who uses intermediate

   or great force must complete a use of force report describing the incident, and the report must be

   reviewed by the officer’s chain of command. Id. The purpose of the review is to determine whether

   the officer’s conduct complied with TPD’s use of force policy, and the review may “identify

   potential training issues or areas of improvement in the officer’s response . . . .” Id. A reviewing

   officer’s finding that the use of force policy was violated does not automatically mean that the officer

   will receive a reprimand, but this can prompt additional investigations which could lead to further

   training or possibly disciplinary action. Id.

           In this case, Dupler submitted a use of force report containing a description of the incident

   by himself and First, and this description is very similar to the version offered in Dupler’s and First’s

   affidavits in this case. Dkt. # 72-12, at 2-3. Dupler states that he was assisting a fellow officer with

   an “assaultive” subject, and the report lists various types of physical resistance allegedly employed

   by Morris. Id. at 4. The report contains diagrams of the human body and areas where force was used

   against Morris and the types of force employed are marked. Id. at 5-8. Photographs of Morris’

   property and injuries sustained by the officers are attached to the report, but there are no photographs

   of Morris’ injuries. Id. at 9. The only description of Morris’ injuries is First’s statement that Morris

   sustained a “chip” fracture of his left elbow and that Morris received stitches to repair a laceration

   above his right eye. Id. at 3. Reviewing officers found that Dupler’s use of force fell within TPD’s

   policy for the permissible use of force. The report lists TPD Officers Parish and Rodriguez as

   witnesses, but there is no statement from Morris included in the report. Id. at 9. Pursuant to the


                                                      21
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 22 of 29




   collective bargaining agreement (CBA) between the Fraternal Order of Police and the City, use of

   force reports are periodically removed from an officer’s file if the allegations of wrongful conduct

   are “not sustained or unfounded,” and sustained disciplinary actions are also removed after a certain

   period of time depending on the severity of the discipline. Dkt. # 72-13. Dupler’s file contains eight

   file review documents suggesting that documents were removed from his file pursuant to the CBA.

   Dkt. # 72-13.

           Morris argues that a system based on the self-reporting of use of force with no independent

   investigation, coupled with a policy of removing documents from an employee’s file, constitutes an

   official policy or custom that caused the violation of his constitutional rights. He claims that

   investigation into use of force incidents is based solely on the “self-serving and superficial” reports

   submitted by officers, and he notes that several of the officer witnesses cited in Dupler’s report have

   provided contradictory accounts of the incident as part of discovery in this case. Dupler’s report lists

   Rodriguez and Parrish as witnesses to the use of force, but those officers testified in their depositions

   that they did not observe the encounter between Morris and police officers. Dkt. # 72-3, at 7-9; Dkt.

   # 72-7, at 6. First testified that he assumes that Dupler participated in the arrest of Morris, but he

   did not realize that Dupler was present until Morris was already in custody. Dkt. # 72-6. This

   conflicts with his statements in Dupler’s use of force report that he observed Dupler deliver strikes

   to Morris’ head and that it was necessary for Dupler to use force to prevent Morris from burying his

   hands under his body. Dkt. # 72-12, at 3. First testified in his deposition that he chose not to

   escalate the level of force by using a head or crotch strike based on his own assessment of the

   situation, and he declined to speak on whether it would have been reasonable for another officer to

   use a higher level of force. Dkt. # 72-6, at 6. Morris also argues that Dupler’s report fails to mention


                                                      22
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 23 of 29




   that police officers had already been through the barn before First, Dupler, and Dodd set up a

   perimeter around the barn, and reviewing officers were not given necessary evidence to determine

   whether there was any need for officers to confront Morris. Dkt. # 72, at 21.

           The Court finds that plaintiff has identified an official policy that could support a § 1983

   claim against the City. A municipal policy or custom may take the form of “(1) ‘a formal regulation

   or policy statement’; (2) an informal custom ‘amoun[ting] to ‘a widespread practice that, although

   not authorized by written law or express municipal policy, is so permanent and well settled as to

   constitute a custom or usage with the force of law’; (3) ‘the decisions of employees with final

   policymaking authority’; (4) ‘the ratification by such final policymakers of the decisions–and the

   basis for them–of subordinates to whom authority was delegated subject to these policymakers’

   review and approval’; or (5) the ‘failure to adequately train or supervise employees, so long as that

   failure results from ‘deliberate indifference’ to the injuries that may be caused.’” Bryson v.

   Oklahoma City, 627 F.3d 784, 788 (10th Cir. 2010) (quoting Brammer-Hoelter v. Twin Peaks

   Charter Acad., 602 F.3d 1175, 1189-90 (10th Cir. 2010)). Plaintiff argues that the City’s policy for

   reviewing incidents of use of force by police officers is so deficient that it fails to provide even a

   minimal level of supervision, and the City has shown deliberate indifference to a known risk that

   certain officers are likely to use excessive force in encounters with citizens. Dkt. # 72, at 23. Morris

   has chosen to rely on an alleged failure to train or supervise by the City as the official policy or

   custom, and this requires Morris to prove that the City acted with deliberate indifference. The Tenth

   Circuit has explained that this is a stringent standard that will be met only when a municipal actor

   has disregarded a known or obvious consequence of his actions, because a less stringent standard

   would essentially constitute respondeat superior liability against a municipality. Waller v. City and


                                                     23
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 24 of 29




   County of Denver, 932 F.3d 1277, 1284 (10th Cir. 2019). Deliberate indifference may be found

   when “the municipality has actual or constructive notice that its actions or failure to act is

   substantially certain to result in a constitutional violation, and it consciously or deliberately chooses

   to disregard the risk of harm.” Id. (quoting Barney v. Pulsipher, 143 F.3d 1299, 1307 (10th Cir.

   1998)). A finding of deliberate indifference must ordinarily be based on a pattern of unconstitutional

   behavior, and there are only a narrow range of cases in which a “violation of federal rights is a

   ‘highly predictable’ or ‘plainly obvious’ consequence of a municipality’s action or inaction.” Id.

   (quoting Barney, 143 F.3d at 1307-08).

           The Court finds that Morris has not met his burden to show that the City acted with deliberate

   indifference to his constitutional rights. The evidence has shown that TPD’s policy for reviewing

   incidents of use of force is potentially one-sided in that only the perspective the police officer who

   used force and witnesses identified by that officer are considered. However, Morris makes no

   argument that this policy is facially unconstitutional or that the policy put the City on notice that any

   person’s constitutional rights had been violated. The Court notes that Dupler’s personnel file

   contains eight divisional file reviews suggesting that documents were removed and, pursuant to

   TPD’s policy, these documents could have included evidence of prior incidents of use of force or

   even disciplinary actions against Dupler. Dkt. # 72-13. While it would have been preferable if

   documents had not been removed from Dupler’s file, the Court will not speculate what any

   documents in the file might have shown and the Court will not assume that Dupler engaged in prior

   incidents of use of force based only on the removal of documents from his file. Morris has not come

   forward with evidence establishing a prior history of use of force by any officers involved in his

   arrest, and there is no evidence suggesting that the City should have been on notice that allowing


                                                      24
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 25 of 29




   Dupler, First, or Dodd to serve as police officers would result in a violation of any person’s

   constitutional rights.

           Morris argues that the incident in this case was so egregious that this fits within the narrow

   range of cases where a single incident provides sufficient evidence of a failure to train or supervise.

   Dkt. # 72, at 23. In Waller, the Tenth Circuit found that the officer’s use of force was obviously

   unwarranted, and the egregiousness of the conduct was such that no reasonable police officer would

   have thought that it was permissible to use force in the same situation. Waller, 932 F.3d at 1288.

   This tended to show that it was a conscious decision by the officer to commit a violent act, rather

   than the use of force is a situation where additional training could have been helpful, and the

   municipality was not on notice of a lack of training or supervision. Id. The Court finds that a similar

   line of reasoning applies in this case. The Court has denied the individual defendants’ request for

   qualified immunity on the ground that no reasonable police officer would have thought that it was

   permissible to pin an unresisting suspect to the ground and hit him multiple times in the head.

   Viewing the evidence in a light most favorable to Morris, the conduct of the individual defendants

   was so egregious that it is not likely that a lack of training or supervision contributed to the use of

   force, and it would have been a conscious decision of the part of the officers to use force in a

   situation where it was clearly not permitted.

           Morris has identified aspects of TPD’s policy for reviewing incidents of use force that raise

   questions about the objectivity of the process and whether evidence other than that provided by the

   officer is considered. There is also the potential that removing documents from an officer’s

   personnel file does not permit reviewing officers to consider prior incidents of use of force by the

   officer under review. However, these issues do not raise a genuine dispute that an official policy or


                                                     25
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 26 of 29




   custom caused a constitutional violation in this case. The Court finds that the City is entitled to

   summary judgment on Morris’ § 1983 claims against it.

                                                      C.

           Defendants argue that the use of force was objectively reasonably as a matter of Oklahoma

   law, and they request that the Court enter summary judgment in their favor as to Morris’ claims of

   assault and battery and negligence under Oklahoma law. Dkt. # 50, at 30-32; Dkt. # 51, at 29-31.

   Morris responds that the officers’ use of force was unreasonable under Oklahoma law and there are

   genuine disputes as to material facts that preclude the entry of his state law claims.

           The Oklahoma Supreme Court has determined that a police officer who uses force to effect

   an arrest of a citizen is immune from civil liability for assault and battery “as long as the force is

   ‘necessarily committed by the officer in the performance of a legal duty.” Morales v. City of

   Oklahoma City ex rel. Oklahoma City Police Dep’t, 230 P.3d 869, 879 (Okla. 2010). However,

   police officers have a duty “to use only such force in making an arrest as a reasonably prudent officer

   would use in light of the objective circumstances confronting the officer at the time of the arrest.”

   Id. at 880. The Oklahoma Supreme Court has identified seven factors for evaluating whether the

   amount of force used by a police officer was reasonable:

           (1) the severity of the crime of which the arrestee is suspected; (2) whether the
           suspect poses an immediate threat to the safety of the officers or others; (3) whether
           the suspect is actively resisting arrest or attempting to evade arrest; (4) the known
           character of the arrestee; (5) the existence of alternative methods of accomplishing
           the arrest; (6) the physical size, strength and weaponry of the officers compared to
           those of the suspect; and (7) the exigency of the moment.

   Id. The police officer’s subjective intentions or mistakes of fact or law are irrelevant, and the inquiry

   into the reasonableness of the use of force is purely objective. Id. The standard of care takes into



                                                      26
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 27 of 29




   account that making an arrest often involves a risk of harm to the person being arrested, and the use

   of minimal force will not subject a police officer to civil liability. Id.

            The first three Morales factors are the same as the Graham factors, which the Court has

   already considered in the context of Morris’ § 1983 claims. The fourth factor (knowledge about the

   arrestee) is neutral in this case, because there is no evidence that the officers had any prior encounters

   with Morris or knew anything suggesting that he posed a danger to them. The fifth factor (alternative

   methods) weighs in favor of Morris’ argument that police used excessive force. Morris has produced

   evidence calling into question whether there was any need for police to confront him, because the

   suspect sought by police was likely not in the barn and Morris may not have been interfering with

   the ongoing investigation by attempting to calm his horse. He also testified in his deposition that

   he did not attempt to physically resist arrest, and Morris claims that he told officers that he was

   “done.” Even if the Court assumes that Morris violated a command issued by a police officer, the

   evidence suggests that police could have allowed Morris to calm his horse and arrested him or issued

   a citation after the situation had calmed down. As to the sixth factor (physical size and weaponry

   of participants), defendants have produced evidence that Morris was large and physically strong, and

   they argue that the police officers could reasonably have believed that Morris was armed. However,

   there were three police officers present and the officers were likely carrying firearms. The Court

   does not find that the evidence weighs strongly in favor of either party on this factor. Finally, the

   Court must consider the exigency of the moment. The Court has already noted that there is disputed

   evidence as to whether there was an imminent need for officer to confront Morris, and the evidence

   offered by defendants does not clearly show that Morris’ conduct created a risk of harm to them.




                                                      27
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 28 of 29




          The Court finds that Morris has come forward with evidence giving rise to a genuine dispute

   as to a material fact concerning the reasonableness of the force used by Dupler, First, and Dodd., and

   defendants’ motion for summary judgment on Morris’ claims of assault and battery and negligence

   (first and second claims for relief) should be denied. The Court notes that the City has not

   specifically moved for summary judgment on Morris’ negligence claims based on a custom of

   excessive force or failure to train, and the City has chosen to challenge Morris’ state law claims

   under a theory that Dupler, First, and Dodd did not use excessive force. Although the Court has

   granted the City’s motion for summary judgment as to Morris’ § 1983 claims as to municipal

   liability, that ruling was based on the stringent federal standard of deliberate indifference, and the

   City has offered no argument as to the standard applicable under Oklahoma law for negligence

   claims based on the same conduct. The City made a deliberate choice to challenge Morris’ tort

   claims based on the alleged reasonableness of the amount of force used by police officers to arrest

   Morris, and Morris’ negligence claims against the City based on a custom of excessive force and

   failure to supervise (fourth and fifth claims for relief) remain pending.

          IT IS THEREFORE ORDERED that Defendants Joshua Dupler’s, Anthony First’s, and

   Kurt Dodd’s Motion for Summary Judgment and Brief in Support (Dkt. # 50) is denied.

          IT IS FURTHER ORDERED that Defendant City of Tulsa’s Motion for Summary

   Judgment and Brief in Support (Dkt. # 51) is granted in part and denied in part: the motion is

   granted as to Morris’ § 1983 claims against the City (sixth and seventh claims for relief), but the

   motion is denied in all other respects.

          Claims for relief one through five remain pending for trial.




                                                    28
Case 4:19-cv-00073-CVE-JFJ Document 82 Filed in USDC ND/OK on 07/29/20 Page 29 of 29




         DATED this 29th day of July, 2020.




                                              29
